DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that U.S. 8,609,804, Cite No. 6, on the Information Disclosure Statement received November 31, 2019, does not match the disclosed information and is directed to different subject matter than the present Application.

Specification
The disclosure is objected to because of the following informalities:
In [0077], lines 1-2, “In some further embodiments…may include” is improper, and there should be a comma after “FIGS. 25 and 26.”
In [0089], line 6, “one or” seemingly should be “one or more.”
In [0092], lines 8 and 10, “gate stop 65” seemingly should be “product gate 64.”
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informality:
The comma in claim 13, line 16, should be a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that “said gate valve extends between said metering wheel.”  It is unclear how said gate valve may extend between an individual component.  Seemingly, “between” should be “underneath,” as recited in claim 18, line 4, and for further examination will be interpreted as such.  Claim 10 is rejected as dependent on a rejected base claim.
Claim 14 recites the limitation "said metering assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (U.S. 4,793,523).
Regarding claim 1, Bailey discloses (Fig. 1-5) a metering device for dispensing agricultural product from a bin, wherein said metering device comprises a housing (7) enclosing an interior space (48); and a gate assembly (42) removably received within the interior space of said housing, wherein said gate assembly is configured to guide agricultural product through said housing, wherein said gate assembly comprises a product gate comprising an arcuately-extending gate valve, wherein said product gate at least partially defines a channel within the interior space of said housing through which agricultural product can flow, a gate key (shaft 43) configured to selectively secure said product gate within said housing, wherein rotation of said gate key is configured to cause a corresponding rotation of said product gate.
Regarding claim 2, Bailey further discloses (Fig. 1-5) that said gate assembly is removable from said housing by hand (being secured by wing nut 54, which is removable by hand), without the need for tools.
Regarding claim 3, Bailey further discloses (Fig. 1-5) that said gate key is configured to rotate (by means of control lever 52) between an unlocked position and a locked position (wherein lug 59 of the lever engages within one of slots 60), wherein when in the unlocked position the gate key can be removed from said housing, and wherein when in the locked position the gate key is restricted from 
Regarding claim 5, Bailey further discloses (Fig. 1-5) that said gate assembly further comprises a gate stop (49) engaged with the product gate via a biasing element (compression spring 51).
Regarding claim 6, Bailey further discloses (Fig. 1-5) that said biasing element is configured to permit said gate valve to resiliently deflect downward within said housing (Col. 4, lines 12-14).
Regarding claim 7, Bailey further discloses (Fig. 1-5) that said gate key is configured to be received in said gate stop, wherein an exterior surface of said gate key has a shape that corresponds with a shape of an interior surface (hexagonal aperture 50) of said gate stop such that rotation of said gate key is configured to cause rotation of said gate stop.
Regarding claim 8, Bailey further discloses (Fig. 1-5) that said gate key is configured to receive a driveshaft (bolt 55) extending therethrough, wherein rotation of the driveshaft is configured to cause a corresponding rotation of said gate key and said product gate (if the bolt were rotated, the shaft would correspondingly rotate due to their coupling).
Regarding claim 9, Bailey further discloses (Fig. 1-5) that said metering device further includes at least one metering wheel (27) for conveying agricultural product through said housing, wherein said gate valve extends underneath said metering wheel to present the channel between the product gate and the metering wheel.
Regarding claim 10, Bailey further discloses (Fig. 1-5) that rotation of said gate key is configured to adjust a size of the channel (Col. 4, lines 14-17).
Regarding claim 11, Bailey further discloses (Fig. 1-5) that said bin comprises a seed bin (1) associated with a seed drill (Col. 1, lines 5-7).
Regarding claim 12
Regarding claim 13, Bailey discloses (Fig. 1-5) an implement for dispensing agricultural product, said implement comprising: a bin (1) for holding the agricultural product; a plurality of metering devices (5; Col. 5, lines 14-17) secured to a bottom of said bin and configured to dispense agricultural product from the bin into or onto the ground, wherein each of said metering devices includes a housing (7) enclosing an interior space (48), and a gate assembly (42) removably received within the interior space of said housing, wherein said gate assembly is configured to guide agricultural product through said housing, wherein said gate assembly comprises a product gate comprising an arcuately-extending gate valve, wherein said product gate at least partially defines a channel within the interior space of said housing through which agricultural product can flow; a gate key  (shaft 43) configured to selectively secure said product gate within said housing, wherein rotation of said gate key is configured to cause a corresponding rotation of said product gate; and a driveshaft (bolt 55) extending through each of said gate keys of said metering devices.
Regarding claim 14, Bailey further discloses (Fig. 1-5) that a metering assembly (27) of each metering device is removable from said housing by hand (Col. 5, lines 24-26), without the need for tools (none of the cited steps requiring tools; the closure flap being secured by engagement of lugs 59 of the lever 52 with the stop means 58).
Regarding claim 15, Bailey further discloses (Fig. 1-5) that for each metering device: said gate key is configured to rotate between an unlocked position and a locked position (wherein lug 59 of the lever engages within one of slots 60), wherein when in the unlocked position the gate key can be removed from said housing, and wherein when in the locked position the gate key is restricted from being removed from said housing (the shaft and lever may be disassembled to remove the shaft from the housing, and such disassembly would be restricted when the lever is in a locked position).
Regarding claim 16, Bailey further discloses (Fig. 1-5) that for each metering device: said gate assembly further comprises a gate stop (49) engaged with the product gate via a biasing element 
Regarding claim 17, Bailey further discloses (Fig. 1-5) that for each metering device said gate key is configured to be received in said gate stop, wherein an exterior surface of said gate key has a shape that corresponds with a shape of an interior surface (hexagonal aperture 50) of said gate stop such that rotation of said gate key is configured to cause rotation of said gate stop.
Regarding claim 18, Bailey further discloses (Fig. 1-5) that each of said metering devices further includes at least one metering wheel (27) for conveying agricultural product through said housing of said metering device, wherein for each metering device said gate valve extends underneath said metering wheel to present the channel through which agricultural product can flow, and wherein rotation of said gate key is configured to adjust a size of the channel (Col. 4, lines 14-17).
Regarding claim 19, Bailey discloses (Fig. 1-5) a method of dispensing agricultural product from an implement, said method comprising the steps of: providing agricultural product from a bin (1) of the implement to a metering device (5; Col. 2, lines 50-55); conveying agricultural product through a channel of the metering device, wherein the channel is defined between at least one metering wheel (27) and a gate assembly (42) comprising an arcuately-shaped gate valve extending below the metering wheel; and adjusting a position of the gate valve with respect to the metering wheel so as to adjust a size of the channel (Col. 4, lines 14-17); and removing, by hand and without tools, the gate assembly from the housing of the metering device (assembling shaft 43 with a wing nut 54, which is designed for hand-removal, for disassembling and removing the shaft, and in turn the gate assembly, by hand).
Regarding claim 20, Bailey further discloses (Fig. 1-5) that the gate assembly further comprises a rotatable gate key (shaft 43), and the step of locking the gate assembly in position within the metering .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steilen (U.S. 4,408,704);
	Tite (U.S. 4,928,858);
	Radeke (U.S. 2021/0176913) shaft removal through bearing housing (20) rotatably locked (21) by means of recess (20A) and formation (21A) to housing (9);
	Dreyer (DE 27 26 915);
	Dean (GB 1 559 378);
	Steenken (DE 35 27 761) practice of removing gate assembly for repair/replacement;
	Gilbert (FR 2 691 040);
	Werries (DE 100 28 967).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/I.A.N./Examiner, Art Unit 3671